Exhibit 10.3

 

PROPERTY MANAGEMENT AND ACQUISITION SERVICES AGREEMENT

 

This Property Management and Acquisition Services Agreement (the “Agreement”) is
made and entered into as of December 19, 2012 (the “Effective Date”), by and
between Silver Bay Property Corp., a Delaware corporation (“Manager”) and Silver
Bay Operating Partnership, L.P., a Delaware limited partnership (“Parent”) (each
sometimes referred to as a “Party” and, collectively, the “Parties”) with
reference to the following:

 

RECITALS

 

A.                                    Parent, through certain of its current and
future Affiliates (each, an “Owner” and collectively referred to herein as
“Owner”), is the indirect owner of the portfolio of single-family residential
properties.  Parent and Owner intend to supplement such portfolio by acquiring
additional single-family or other residential properties within such
metropolitan areas as may be designated from time-to-time by Parent (together,
the “Geographic Areas”).

 

B.                                    Manager is engaged in the business of
acquiring, leasing and managing single-family and other residences located in
the Geographic Areas.

 

C.                                    Manager may enter into third-party
acquisition and property management service agreements to carry out its duties
and responsibilities set forth below.

 

D.                                    Upon the terms and conditions set forth
below, Parent desires to retain the services of Manager to:  (i) identify,
evaluate and purchase single-family and other residential properties located in
the Geographic Areas on behalf of Parent and Owner; and (ii) operate, maintain,
repair, manage and lease the Properties (as defined herein) on behalf of Parent
and Owner.

 

E.                                     The properties owned by Parent or Owner
as of the Effective Date, together with any properties evaluated or acquired
pursuant to this Agreement or made subject to this Agreement pursuant to an
Acquisition Notice (as defined below) are collectively referred to as the
“Properties” and individually as a “Property.”

 

F.                                      Manager intends to identify properties
for potential purchase on behalf of Parent and Owner in the Geographic Areas
through multiple channels including: foreclosure auctions (“Auction
Properties”); negotiated purchases, including short sale and other public
listings (together, “MLS Properties”); and portfolio sales (“Bulk Properties”).

 

G.                                    Unless the context otherwise specifies or
requires, the Parties intend that capitalized terms used in this Agreement shall
have the meanings set forth herein and on Exhibit A.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Parent and Manager agree as follows:

 

1.                                      APPOINTMENT; PROFESSIONAL MANAGEMENT
STANDARDS.

 

1.1                               Engagement.  Parent hereby engages Manager to
be the manager of the Properties, and Manager hereby accepts the engagement, on
the terms and conditions set forth herein.  Parent also engages Manager as
Parent’s and Owner’s non-exclusive representative to assist Parent and Owner in
identifying, evaluating and acquiring single-family and other

 

--------------------------------------------------------------------------------


 

properties located in the Geographic Areas as provided in this Agreement, and
Manager accepts the engagement.

 

1.2                               Manager Status.  It is expressly understood
and agreed by the Parties that Manager is an independent contractor performing
services for Owner or Parent and shall not be deemed to be a joint venturer,
partner or employee of Owner or Parent.  In the performance of its duties
hereunder, Manager shall act solely as an independent contractor of Parent but
only to the extent expressly set forth herein.  Parent and Manager agree that
the limited agency expressly granted herein is terminable in accordance with the
provisions of this Agreement.  Notwithstanding any such agency, except as may be
explicitly contemplated in this Agreement, Manager shall not pledge Owner’s or
Parent’s credit or incur any liabilities or obligations in Parent’s or Owner’s
name without Parent’s or Owner’s prior written consent, which Parent or Owner
may withhold or grant in Parent or Owner’s sole discretion.

 

1.3                               Standards.  Manager will perform the Services
required by Manager to be performed under this Agreement (the “Services”) in
conformance with the following standards (the “Standards”) (a) in accordance
with commercially reasonable professional standards, (b) in compliance with all
Legal Requirements; (c) using skill, good judgment, good faith and commercially
reasonable efforts; and (d) in accordance with those standards and instructions
that Parent may issue from time to time regarding the Properties, except to the
extent prohibited by Legal Requirements.  Parent acknowledges and agrees that
Manager may subcontract with third parties to perform all or any part of the
Services, provided that no such subcontract shall relieve Manager of any of its
obligations hereunder.

 

1.4                               REIT Compliance.  Manager acknowledges that
Silver Bay Realty Trust Corp. (“Silver Bay Trust”), which owns a majority
interest in Parent, intends to qualify as a “real estate investment trust” (a
“REIT”) within the meaning of Section 856(a) of the Internal Revenue Code of
1986, as amended (the “Code”).  As such, Silver Bay Trust will be required to
derive specified percentages of its gross income from, among other things,
“rents from interests in real property” and “charges for services customarily
furnished or rendered in connection with the rental of real property, whether or
not such charges are separately stated,” in the Geographic Areas (“Customary
Services”).  In addition, Silver Bay Trust must not derive more than a de
minimis amount of “impermissible tenant service income” (“Impermissible Income”)
within the meaning of Section 856(d)(2)(C) and 857(d)(7) of the Code. 
Impermissible Income generally includes any amount received or accrued by the
REIT for services rendered or to be rendered to the tenants of its real
property.  However, for this purpose a REIT is not deemed to be providing
services if (i) the services are provided through either an “independent
contractor” (within the meaning of Section 856(d)(3) of the Code) from whom the
REIT does not derive or receive any income or a “taxable REIT subsidiary”
(“TRS”) of the REIT and (ii) the cost of such services are borne by the
independent contractor or the TRS rather than the REIT, a separate charge is
received and retained by the independent contractor or the TRS and the
independent contractor or the TRS is adequately compensated for its services. 
It is intended that Manager is an “independent contractor” of Silver Bay Trust
and shall provide only Customary Services unless otherwise approved by Parent. 
Manager shall consult with Parent as to which services Manager may perform for
tenants from time to time.  Any services other than Customary Services may only
be performed by Manager in such manner as will not cause Silver Bay Trust to
realize Impermissible Income.  In that regard and notwithstanding anything to
the contrary herein, Manager shall not be reimbursed for the costs

 

--------------------------------------------------------------------------------


 

incurred in performing any non-Customary Services, but shall charge a separate
amount for such services and retain all amounts derived from the performance of
such non-Customary Services.

 

2.                                      TERM.

 

2.1                               Initial Term.  The initial term of this
Agreement shall commence on the Effective Date and end on the one year
anniversary of the Effective Date (the “Term”).

 

2.2                               Renewal.  Following the initial Term and each
Renewal Term (as defined below), this Agreement shall automatically and without
further action by either Party be extended for an additional one (1) year period
(each a “Renewal Term”).

 

2.3                               Early Termination.  Notwithstanding the
foregoing, this Agreement may be terminated as provided in Section 12.

 

3.                                      PROPERTIES.

 

3.1                               Properties Acquired Pursuant to this
Agreement.  Properties that Manager assists Owner to acquire pursuant to this
Agreement shall automatically become subject to this Agreement on the date when
acquired by Owner.

 

3.2                               Other Future Properties Acquired by Owner. 
From time to time hereafter, Parent and Owner shall have the right at their sole
option to cause additional single-family and other residential properties
located within one or more Geographic Areas that are acquired by Owner but not
acquired pursuant to this Agreement to become Properties that are subject to the
terms of this Agreement by notice to Manager (an “Acquisition Notice”).

 

4.                                      MANAGER’S RESPONSIBILITIES — PROPERTY
MANAGEMENT.

 

4.1                               Management and Maintenance.  Manager shall
maintain and manage the Properties in conformance with the Standards.

 

4.2                               Leasing.  Manager shall use commercially
reasonable efforts to keep the Properties leased.

 

4.2.1                                 Lease and Leasing Forms.  Manager shall
lease the Properties using a lease form deemed appropriate by Manager (each, a
“Lease Form”), which may include any lease form conforming to the Association of
Realtors Residential Real Estate Lease Form for the state in which the Qualified
Property is located.

 

4.2.2                                 Lease Parameters.  Manager shall screen
prospective tenants and negotiate leases for the Properties in a commercially
reasonable manner.

 

4.2.3                                 Authority.  Subject to the terms of this
Agreement, Manager is authorized to enter into Leases with Tenants on behalf of
Owner or Parent.

 

--------------------------------------------------------------------------------


 

4.3                               Marketing.

 

4.3.1                                 Advertising.  Manager shall use
commercially reasonable efforts and advertising to attract, procure and retain
Tenants at each of the Properties.  If Manager elects to advertise one or more
of the Properties through a multiple listing service, Parent authorizes Manager
to install and use a lockbox on the Property containing the key to the Property.

 

4.3.2                                 Cooperation.  Manager shall cooperate with
outside brokers and agents in securing Tenants for the Properties.

 

4.4                               Legal Proceedings and Legal Counsel.  Manager
may file unlawful detainer actions and actions to recover rent, late charges,
insufficient fund charges and other amounts payable by a Tenant.  Manager may
file other actions as directed by Parent.

 

4.5                               Government Approvals/Rental Taxes.  Manager
shall timely secure such individual tax or business licenses in the name of
Owner or Parent as may be required for the rental of the Properties and shall
register each Property with appropriate governmental authorities as a rental
property to the extent required by Legal Requirements in the applicable
Geographic Areas.  Manager will make such filings and timely pay such taxes and
fees and submit monthly sales tax forms with the appropriate governmental
agency.

 

4.6                               Cooperation With Financing and Sales Efforts. 
Manager and its Employees shall cooperate with and provide commercially
reasonable transaction support to Owner and Parent in connection with the
financing, sale, or any other transfer or disposition of any or all of the
Properties.

 

4.7                               Accounts.

 

4.7.1                                 Trust Deposit Account.  Subject to
applicable local law, all funds received by Manager as a refundable security
deposit (the “Security Deposits”) in connection with Leases shall be placed in
trust for Parent’s or Owner’s benefit into an account at a financial institution
whose deposits are insured by the Federal Deposit Insurance Corporation (the
“FDIC”) and in a manner to indicate the custodial nature of such account (the
“Trust Deposit Account”).

 

4.7.2                                 Trust Operating Account.  Subject to
applicable local law, except for Security Deposits as provided above in
Section 4.7.1, all Gross Collections shall be placed in trust for Parent’s or
Owner’s benefit into an account at a financial institution whose deposits are
insured by the FDIC and in a manner to indicate the custodial nature of such
account (the “Trust Operating Account”).

 

4.7.3                                 Trust Acquisition Account.  Manager shall
also establish the Trust Acquisition Account in accordance with Section 5.7.1 b.
of this Agreement.

 

4.7.4                                 Access to Accounts.  Parent shall be given
read-only access to the Trust Deposit Account and the Trust Operating Account
(and the Trust Acquisition Account, as described in Section 5.7.1 b.).  On the
Effective Date, Manager will give the account number and access password to
Parent.

 

--------------------------------------------------------------------------------


 

4.8                               Disbursements.

 

4.8.1                                 Requests for Funds.  Manager may provide a
request to Parent with respect to funding the Trust Operating Account for the
ensuing month to the extent reasonably required, based upon the Gross
Collections for the preceding month and anticipated expenses.

 

4.8.2                                 Operating Expenses.  Subject to
Section 1.4, Manager shall pay all Operating Expenses on a timely basis from the
funds in the Trust Operating Account.

 

4.8.3                                 Remittance to Parent.  Subject to
Section 1.4, each month, after deducting all authorized Operating Expenses and
Performance Expenses from the Gross Collections from the Properties for the
immediately preceding calendar month, the net remaining amount of Gross
Collections shall be remitted by Manager to Parent.

 

4.9                               Data Room and Reports.

 

4.9.1                     Reports. Manager shall cause such statements, reports
and documentation as Parent may reasonably request relating to the Properties to
be delivered to Parent at the times and in the forms reasonably requested by
Parent.

 

4.9.2                                 Cooperation.  Manager will cooperate with
Parent and its agents in reconciling any discrepancies found in statements and
providing reasonably requested backup for income and expense items to satisfy
Parent’s accountants and administrators.

 

4.10                        Filing of Tax and Other Returns and Reports. 
Manager shall timely prepare and file all returns and other documents required
under the Federal Insurance Contributions Act (FICA) and the Federal
Unemployment Tax Act, or any similar federal or state legislation, and all
withholding tax returns required for Manager and its Employees and for
contractors or material suppliers, including 1099s and W-2s.  Manager will
timely pay all amounts required to be paid under the Federal Unemployment Tax
Act, or any similar federal or state legislation, and all withholding taxes. 
Manager shall also timely prepare and file the following:  (a) all payroll forms
and reports concerning Employees; (b) workers’ compensation forms; (c) business
and property tax forms; and (d) any applicable health, welfare or other forms.

 

4.11                        Records.

 

4.11.1              Records.  Manager shall organize and maintain accurate
records of all of the information and data prepared by or utilized by Manager in
the performance of its duties, including the following (collectively, the
“Records”).

 

4.11.2                          Inspection of Records.  All such Records shall
be maintained at Manager’s offices.  The Records at Manager’s office shall be
open for inspection by Parent at all reasonable times.  Manager shall keep safe
and intact all such Records for a period of three (3) years after their
creation.  Parent reserves the right to have an audit made of all Records,
wherever located.  The provisions of this Section shall survive any termination
of this Agreement.

 

4.11.3                          Compliance With Laws.  Notwithstanding Manager’s
obligations to cause each of the Properties to comply with all Legal
Requirements, Manager shall not take any

 

--------------------------------------------------------------------------------


 

such action if Parent has notified Manager that Parent is contesting or has
affirmed its intention to contest and promptly institute proceedings contesting
such Legal Requirements, unless failure to comply promptly with any such Legal
Requirements would expose Manager to civil and/or criminal liability.

 

4.11.4                          Other Forms of Compensation Prohibited.  Manager
agrees that its compensation as described in Section 6.2 below is to be paid in
consideration of all services to be rendered pursuant to the terms of this
Agreement by Manager.  All rebates, discounts or commissions collected by
Manager, or credited to Manager’s use, that relate to the purchasing of supplies
or to the rendering of services for the Properties, shall reduce Reimbursements
due from Parent hereunder.  Manager shall not collect or charge any undisclosed
fee, rebate or discount in connection with the management or leasing of the
Properties.

 

4.11.5                          Inspections of Properties.  Manager shall
cooperate with Parent and Parent’s representatives in order to allow them to
inspect the Properties at all reasonable times.

 

5.                                      MANAGER’S RESPONSIBILITIES — PROPERTY
ACQUISITIONS.

 

5.1                               Identification, Evaluation and Acquisition of
Properties.  Manager shall exercise commercially reasonable efforts to identify
Properties for acquisition within the Geographic Areas that meet the criteria
established by Parent and Owner from time to time (“Qualified Properties”), to
evaluate each Property that it identifies, taking into account all customary and
commercially reasonable factors that would bear upon its ability to meet such
criteria and to acquire such Qualified Properties on Owner’s behalf upon terms
that are in accordance with this Agreement.

 

5.2                               Inspections.

 

5.2.1                     For MLS Properties, Manager shall not be required to
hire a home, roof or termite inspector to inspect each Property, but will order
such inspections if requested by Parent, along with other inspectors for such
other Building Systems to the extent that Manager may reasonably conclude such
inspectors are necessary or that Parent may request that Manager hire.

 

5.2.2                     Unless otherwise specified by Parent, for Auction
Properties and Bulk Properties, Manager shall conduct commercially reasonable
due diligence of the Qualified Properties given the parameters of the applicable
auction or bulk sale (including time frames).  For example, such commercially
reasonable efforts could be satisfied, in certain circumstances, by a visit to
the Property to assess external conditions, although commercial reasonableness
should be assessed on a case-by-case basis.

 

5.3                               Form of Contract.

 

5.3.1                     For MLS Properties, Manager shall prepare for Owner’s
approval and signature offers to be submitted for the purchase of Qualified
Properties on an agreement (each, a “Purchase Contract”) in a form approved by
Parent.  Alternatively, the parties acknowledge that if Manager is authorized
pursuant to a separate power of attorney or other agreement between Owner and
Manager, Manager may sign such Purchase Contract as Owner’s attorney-in-fact. 
The Parties recognize that the parameters of the applicable sale of MLS
Properties may require that Manager use only a purchase contract or addendum
thereto other than the approved

 

--------------------------------------------------------------------------------


 

form of Purchase Contract.  In the circumstances contemplated by the preceding
sentence, Manager will use its commercially reasonable judgment to determine the
suitability of such purchase contract and, to the extent requested by Parent,
shall review a sampling of such purchase contracts with Parent to develop with
Parent guidelines regarding such suitability.

 

5.3.2                     Parent may provide to Manager any further
modifications to form Purchase Contracts that Parent or Owner may desire at any
time and if so submitted, Manager will incorporate the changes into Purchase
Contracts going forward.

 

5.3.3                     For Auction Properties and Bulk Properties, the
parameters of the applicable auction or bulk sale may require that Manager use
(a) only an alternative approved form of Purchase Contract or (b) no Purchase
Contract and the property transfer may simply be effected by a deed or other
similar form of title conveyance documentation.  In the circumstances
contemplated by clause (a) of the preceding sentence, Manager will use its
commercially reasonable judgment and good faith efforts to conform any
alternative approved Purchase Contract as closely as possible to the form
Purchase Contracts contemplated by this Section 5.3, and if that is not
practicable given the parameters of the applicable auction, then Manager shall
seek direction from Parent prior to submission of any Purchase Contract; and in
the circumstances contemplated by clause (b) of the preceding sentence, Manager
is allowed to proceed by using the deed or other similar form of title
conveyance documentation.

 

5.3.4                     Unless otherwise directed by Parent, Manager shall
submit all contracts relating to the purchase of Bulk Properties to Parent for
review and approval.

 

5.4                               Title Insurance.  Manager shall obtain an
American Land Title Association standard owner’s policy of title insurance (or
the applicable state-specific equivalent thereof) for a Qualified Property in
favor of Owner if and as directed by Parent.

 

5.5                               Reports and Records.

 

5.5.1                     Status Reports.  Manager shall keep Parent informed as
to Manager’s progress in identifying and evaluating Qualified Properties by
populating the Data Room with such information.

 

5.5.2                     Closing Reports.  Manager shall deliver a copy of the
final form of each closing or settlement statement(s) that is prepared in
connection with the closing and settlement of each Property acquisition to
Parent following the closing of each Property acquisition, together with copies
of the deed, title insurance policy and any other appurtenant closing documents.

 

5.5.3                     Original Conveyance Documents.  Following the closing
of the acquisition for each Property, Manager shall deliver all original deeds,
titles or similar conveyance documents to Parent.

 

5.6                               Limitations on Manager’s Authority.  Except as
may be authorized in this Agreement (or in a separate written agreement between
Owner and Manager), Manager shall have no authority to make oral or written
warranties or representations on behalf of

 

--------------------------------------------------------------------------------


 

Parent or Owner and shall advise all prospective sellers of a Qualified Property
to conduct their own independent investigation.

 

5.7                               Special Provisions Regarding Certain Property
Acquisitions.

 

5.7.1                     Prior to Manager’s submission of any Purchase Contract
for any Auction Property or Bulk Properties, the following terms will also
apply:

 

a.              Bearing in mind the expected parameters and procedures typically
established for purchases of Auction Properties and Bulk Properties (including
time frames), Parent and/or Owner will provide to Manager in writing sufficient
delegation of authority (including powers of attorney as appropriate) to permit
Manager to effectuate purchases of Auction Properties and Bulk Properties to the
extent necessary and in a materially comparable manner to the means by which
Manager may effectuate purchases of MLS Properties as contemplated by this
Agreement.

 

b.              Manager may provide a request to Parent with respect to
anticipated earnest money deposits and/or closing funds for the acquisition of
Auction Properties.  Subject to applicable local law, all such funds delivered
by Parent or Owner to Manager shall be placed in trust for Parent’s and Owner’s
benefit into an account at a financial institution approved in advance by Parent
whose deposits are insured by the FDIC and in a manner to indicate the custodial
nature of such account (the “Trust Acquisition Account”).  Parent shall be given
read-only access to the Trust Acquisition Account.  On the Effective Date,
Manager will give the account number and access password to Parent.

 

c.               Following completion of the steps identified in subsections a.
and b. above, Manager may effectuate purchases of Auction Properties and Bulk
Properties pursuant to this Agreement.

 

6.                                      PARENT’S RESPONSIBILITIES.

 

6.1                               Funding of Accounts.  Parent shall promptly
provide the funds requested by Manager pursuant to Section 4.8.1 and shall cause
to be maintained sufficient funds in the Trust Operating Account to enable
Manager to pay all Operating Expenses and Performance Expenses in a timely
manner.  Parent shall also promptly provide the funds requested by Manager
pursuant to Section 5.7.1 b.

 

6.2                               Compensation and Reimbursement.

 

6.2.1                     Commencing on the first (1st) day of the first (1st)
calendar month following the Effective Date, Parent shall pay Manager a monthly
fee equal to five percent (5%) of the difference of (i) total Performance
Expenses incurred in the immediately preceding calendar month minus (ii) any
Performance Expenses reimbursed or management fee paid to Manager by a
Subsidiary of Parent pursuant to a separate agreement (the “Base Management
Fee”).  Partial months shall be prorated.

 

6.2.2                     Commencing on the first (1st) day of the first (1st)
calendar month following the Effective Date, Parent shall reimburse Manager for
any Operating Expenses and Performance Expenses incurred by Manager in the
immediately preceding calendar month less

 

--------------------------------------------------------------------------------


 

any Performance Expenses or Operating Expenses reimbursed or management fees
paid by a Subsidiary of Parent or pursuant to a separate agreement (the
“Reimbursement”); provided, however, that if such Performance Expenses are
incurred as a result of provision of services, in whole or in part, to other
clients of Manager, the reimbursement of such costs and expenses shall be
allocated between the Parent and Owner and such other clients in a fair and
equitable manner as determined by the Manager in good faith.  Partial months
shall be prorated.

 

6.2.3                     Manager shall be entitled to deduct the Base
Management Fee and the Reimbursement for the immediately preceding calendar
month from the Trust Operating Account.  If Parent determines that Parent has
paid fees to Manager in excess of the amounts required under this Agreement,
Manager shall reimburse any such excess amounts to Parent within five
(5) business days after receipt of Parent’s written request for such excess
amounts, which written request shall be accompanied by reasonable proof of such
excess amounts.

 

6.3                               Income Tax Returns.  Each of Parent and Owner
shall be responsible for preparing its own income tax returns.

 

7.                                      NO DISCRIMINATION.

 

Parent and Manager acknowledge it is unlawful to discriminate in the leasing of
any of the Properties based upon any discrimination that is prohibited by
applicable law.  Manager and its Employees and Affiliates shall not permit any
discrimination against or segregation of any person or group of persons on
account of age, race, color, religion, creed, handicap, sex or national origin
in the leasing or occupancy of the Properties, the selection or location of the
Properties, the number of residents or the use of any services or amenities
offered by Manager or its Affiliates; nor shall Manager allow any such
discrimination in its employment practices.

 

8.                                      INSURANCE AND INDEMNITY.

 

8.1                               Carried by Manager.  Manager shall at all
times obtain and keep in force the following types of policies of insurance with
such limits and other terms as Manager deems commercially reasonable:

 

8.1.1                                 a commercial general liability policy of
insurance;

 

8.1.2                                 statutory workers’ compensation and
employers’ liability insurance;

 

8.1.3                                 umbrella liability insurance;

 

8.1.4                                 a fidelity bond or crime insurance
including employee dishonesty coverage; and

 

8.1.5                                 professional liability or errors and
omissions insurance.

 

The limits of the foregoing insurance shall not limit the liability of Manager
nor relieve Manager of any obligation hereunder.  All insurance carried by
Manager shall be primary to and not contributory with any similar insurance
carried by Parent or Owner, whose insurance shall be considered excess insurance
only.  Manager shall name Parent and Owner and their respective directors,
officers, members, managers, employees, and agents as named or additional
insureds

 

--------------------------------------------------------------------------------


 

on the commercial general liability and umbrella liability policies; and name
Parent and Owner as Loss Payee on the crime insurance policy.  Manager shall not
do or permit to be done anything that invalidates the required insurance
policies.

 

8.2                   Carried by Parent.  Parent shall at all times obtain and
keep in force, at no expense to Manager, the following types policies of
insurance with respect to the Properties:

 

8.2.1                                 a commercial general liability policy of
insurance; and

 

8.2.2                                 umbrella liability insurance.

 

Parent and Owner shall name Manager and its respective directors, officers,
members, managers, employees, and agents as named or additional insureds on the
commercial general liability and umbrella liability policies.

 

8.3                               Insurance Policies.  The policies shall not
contain any intra-insured exclusions as between insured persons or
organizations.  The policies required herein shall be issued by companies duly
licensed or admitted to transact business in the state where the Properties are
located, and maintaining during the policy term a “General Policyholders
Rating”, as set forth in the most current issue of AM Best’s Insurance Guide, of
A/VII or higher.  In the event of a rating downgrade below the required minimum
level, Manager shall immediately replace the policy with a carrier that has the
agreed-upon minimum rating.

 

8.4                               Waiver of Subrogation.  Each Party shall
request its respective insurance carriers to waive any right to subrogation that
such companies may have against Owner, Parent or Manager, as the case may be, so
long as the insurance is not invalidated thereby.

 

8.5                               Indemnity by Manager.  Manager shall, to the
fullest extent permitted by applicable law, indemnify, defend (with counsel
reasonably acceptable to Parent) and hold harmless Parent, Owner and their
respective Affiliates, managers, members, certificate holders, partners,
shareholders, directors, officers, employees and agents for, from and against
any and all claims, liabilities, losses, damages, costs and expenses (including
all costs and reasonable attorneys’ fees, late fees, interest and penalties)
(collectively, “Liabilities”) arising from the bad faith, gross negligence,
intentional misconduct or fraud of Manager (but not third parties who are not
Affiliates of Manager engaged by Manager to perform portions of the Services) or
any of its Employees in connection with the management and leasing of the
Properties.  The provisions of this Section 8.5 shall survive the expiration or
termination of this Agreement.

 

8.6                               Indemnity by Parent.  Parent shall, to the
fullest extent permitted by applicable law, indemnify, defend (with counsel
reasonably acceptable to Manager) and hold harmless Manager and its Affiliates,
managers, members, certificate holders, partners, shareholders, directors,
officers, employees and agents for, from and against any and all Liabilities
arising as a direct result of Manager’s management of the Properties and
performance of Manager’s duties under this Agreement, except to the extent
arising as a result of:  (a) any material breach by Manager of this Agreement or
the terms of any Lease; (b) the failure of Manager or any of its Employees to
comply with Legal Requirements; (c) the bad faith, gross negligence, intentional
misconduct or fraud of Manager or any of its Employees in connection with the
management and leasing of the Properties or (d) any Liabilities incurred by or
asserted by Manager’s Employees that are solely related to their employment by
Manager.

 

--------------------------------------------------------------------------------


 

The provisions of this Section 8.6 shall survive the expiration or termination
of this Agreement.

 

8.7                               Limitation of Liability.  Except with respect
to claims for indemnity under Sections 8.5, 8.6 or 17.2.3 of this Agreement, in
no event shall either Party’s liability for any Liabilities (other than a claim
by Owner for amounts that should have been properly remitted under Section 4.8.3
or a claim by manager for any Base Management Fees or Reimbursement (each, an
“Excluded Claim”))  arising out of or in connection with this Agreement (when
aggregated with such Party’s liability for all other Liabilities, other than
Excluded Claims, arising out of or in connection with this Agreement) exceed an
amount equal to 12 times the average monthly Fees paid to Manager in the 12
months preceding the date of such Liabilities plus amounts recoverable and
actually recovered from any third party.

 

8.8                               Consequential Damages.      Notwithstanding
anything to the contrary in this Agreement or at law or in equity, neither party
shall be liable to the other Party or its subsidiaries or affiliates for
punitive, special, indirect, incidental or consequential damages (including
damages for loss of business profits, loss of data, loss of use, business
interruption or any other loss), however caused, under any theory of liability,
arising from or relating to any claim made under this Agreement or regarding the
provision of or the failure to provide the Services or any other services.  The
foregoing limitation will not limit either Party’s obligations with respect to
payment of damages of any kind included in an award or settlement of a third
party claim under any indemnity provisions specified herein.

 

9.                                      REPRESENTATIONS AND WARRANTIES.

 

9.1                               Representations, Warranties and Covenants of
Manager.  Manager covenants, represents and warrants to Parent as of the
Effective Date and any date a Property becomes subject to this Agreement:

 

9.1.1                                 Due Organization and Authorization. 
Manager is a corporation organized, validly existing and in good standing under
the laws of the State of Delaware.  Manager has full power to enter into this
Agreement; the execution, delivery and performance of this Agreement have been
duly and validly authorized by all necessary corporate action on the part of
Manager; and this Agreement, when executed and delivered by the Parties, shall
be the valid and binding obligation of Manager.

 

9.1.2                                 No Conflicts.  Manager has delivered to
Parent a certified copy of its certificate of incorporation and bylaws together
with a resolution authorizing Manager to enter into this Agreement.  The
execution, delivery and performance of this Agreement by Manager shall not:
(a) conflict with or result in a breach of any provision of its certificate of
incorporation or bylaws; (b) cause a default under any agreement to which
Manager is a party or by which any of its assets may be bound; or (c) require
any consent or approval that has not been obtained or at the appropriate time
shall not have been obtained.

 

9.1.3                                 Litigation.  There is no pending, or, to
the knowledge of Manager, threatened, claim or litigation, arbitration
proceeding, or action of any kind against Manager, the outcome of which could
have a material adverse effect on the financial position, results of

 

--------------------------------------------------------------------------------


 

operations, or business of Manager, taken as a whole, or which could question
the validity of this Agreement.

 

9.1.4                                 Licenses.  Manager and its Employees
possess all licenses and permits under the laws of the state in which the
Properties are located as are necessary for them to perform their respective
duties set forth in this Agreement, and all such licenses and permits are in
good standing.

 

9.1.5                                 Financial Success.  Manager has not relied
on any historical financial statement of the Properties, or any projection of
earnings or any statements as to the possibility of future success or other
similar matter that may have been delivered or made available to Manager, and
Manager understands that neither Parent nor Owner makes or has made any
guarantee as to the future financial success of the Properties.

 

9.2                               No Parent or Owner Warranties or
Representations as to the Properties.  Manager acknowledges and agrees that
neither Parent nor Owner has made, nor shall Parent nor Owner be deemed to have
made, any warranty or representation, express or implied, with respect to any of
the Properties, including any warranty or representation as to: (a) its fitness,
design or condition for any particular use or purpose; (b) the quality of the
material or workmanship therein; (c) the existence of any defect, latent or
patent; (d) compliance with specifications; (e) quality; (f) durability;
(g) operation; or (h) compliance of the Properties with any law.

 

9.3                               Representations and Warranties of Parent. 
Parent represents and warrants to Manager as follows:

 

9.3.1                                 Authorization.  Parent is a limited
partnership organized, validly existing and in good standing under the laws of
the State of Delaware.  Parent has full power to enter into this Agreement, the
execution, delivery and performance of this Agreement have been duly and validly
authorized by all necessary limited partnership action on the part of Parent,
and this Agreement, when executed and delivered by the Parties, shall be the
valid and binding obligation of Parent.

 

9.3.2                                 No Conflicts.  The execution, delivery and
performance of, this Agreement by Parent shall not: (a) conflict with or result
in a breach of any provision of its formation or constituent documents; or
(b) cause a default under any agreement to which Parent is a party or by which
any of its assets may be bound or (c) require any consent or approval that has
not been obtained or at the appropriate time shall not have been obtained.

 

9.3.3                                 Litigation.  There is no pending, or, to
the knowledge of Parent, threatened, claim or litigation, arbitration
proceeding, or action of any kind against Parent, the outcome of which could
have a material adverse effect on the financial position, results of operations,
or business of Parent or the Properties taken as a whole, or which could
question the validity of this Agreement.

 

10.                               CONFIDENTIALITY.

 

Manager acknowledges that in connection with performing services for Parent
under this Agreement, Manager will have access to Confidential Information,
which is the proprietary and

 

--------------------------------------------------------------------------------


 

non-public information of Parent, Silver Bay Trust, or both Parent and Silver
Bay Trust. Manager will shall exercise reasonable commercial efforts to protect
the confidentiality of all of the Confidential Information and agrees to
restrict access to the Confidential Information to those Employees, agents,
advisors or representatives who have a need to know the Confidential Information
in order for Manager to fulfill its obligations under this Agreement and who
have been advised of the confidential and proprietary nature of the Confidential
Information (the “Authorized Professionals”).  Manager shall use reasonable
commercial efforts to prevent unauthorized disclosure or use of the Confidential
Information and acknowledges and agrees that it shall be responsible for its
failure or the failure by any of its Authorized Professionals to adhere to the
provisions of this Article 10.  Manager understands and acknowledges and will
inform its Authorized Professionals that Silver Bay Trust is a public company,
and that the securities laws of the United States (as well as applicable stock
exchange regulations) prohibit any Person who has material, non-public
information concerning Silver Bay Trust from purchasing or selling Silver Bay
Trust’s securities when in possession of such information and from communicating
such information to any other Person under circumstances in which it is
reasonably foreseeable that such Person is likely to purchase or sell such
securities in reliance upon such information. The provisions of this Article 10
shall survive any termination of this Agreement.

 

11.                               EXCLUSIVITY.

 

11.1            Manager agrees that Parent and Owner shall be entitled to engage
other Persons to operate, repair, maintain, manage and lease other single-family
and other residential properties, including properties within the Geographic
Areas; provided, however that Parent or Owner, as applicable, shall notify
Manager of any such activities within the Geographic Areas.

 

11.2            For the first thirty-six (36) months following the Effective
Date (the “Exclusivity Period”), Manager shall provide the Services exclusively
to Parent, Owner and their respective Affiliates.  Following the Exclusivity
Period, Manager shall be entitled from time to time to operate, repair,
maintain, manage and lease single-family and other residential properties within
the Geographic Areas on behalf of Persons other than Parent and Owner; provided
that Manager shall comply with all of its duties and obligations set forth in
this Agreement.  If Manager shall at any time have reason to believe that there
is a conflict between its duties and obligations to Parent and its duties and
obligations to any other Person, Manager shall notify Parent immediately.

 

12.                               TERMINATION.

 

12.1                        Termination.

 

12.1.1              Voluntary Termination.  Manager may terminate this Agreement
at any time during the Term or any Renewal Term upon ninety (90) days written
notice to Parent if suitable replacement services have been identified by
Manager or its parent.

 

12.1.2              Termination of Management Agreement.  If there is a
termination or expiration for any reason of that certain Management Agreement
dated as of December 19, 2012, by and among PRCM Real Estate Advisers LLC, a
Delaware limited liability company, Silver Bay Trust and Parent, either Party
may elect to terminate this Agreement simultaneously therewith by providing
written notice to the other Party.

 

--------------------------------------------------------------------------------


 

12.2                        Effect of Dispositions.  Notwithstanding anything to
the contrary in this Agreement, at the option of Parent, this Agreement shall
automatically and immediately terminate with respect to any Property upon the
sale or other disposition of that Property.

 

12.3                        Termination for Cause Without Prior Notice.  In
addition to all other rights, remedies and recourses available by law, the
occurrence of any of the following items shall permit, at Parent’s option,
termination of this Agreement by 30 days written notice with (the occurrence of
any of which shall constitute “Cause”):  (a) dissolution or termination of the
corporate existence of Manager (other than by reason of merger, consolidation,
reorganization, reconstitution or otherwise, in which case the Manager shall
assign its rights and obligations under this agreement to the successor
organization, which shall be bound under this Agreement and by the terms of such
assignment in the same manner as the Manager is bound under this Agreement);
(b) termination or suspension of any of Manager’s licenses required to perform
the Services pursuant to Legal Requirements unless remedied within 30 days of
receipt of the notice of termination; (c) cessation on Manager’s part to
continue to do business; (d) bankruptcy, insolvency, or assignment for the
benefit of creditors of Manager; (e) appointment of a receiver, liquidator or
trustee of Manager by court order; (f) bad faith, gross negligence, intentional
misconduct or fraud in the performance of Manager’s duties and obligations under
this Agreement that results in material and uncompensated harm to Owner or
Parent; (g) any breach of any material representation, warranty or covenant of
Manager if such breach shall continue for a period of 30 days after written
notice thereof specifying such breach and requesting that the same be remedied
in such 30 day period (or 90 days after written notice of such breach if the
Manager takes steps to cure such breach within 30 days of the written notice);
(h) Manager engages in any act of fraud, misappropriation of funds, or
embezzlement against Parent or any Owner that results in direct, uncompensated
harm to the Parent or any Owner; or (i) a final non-appealable determination
against Manager or any of its Employees of any civil action or investigation by
any licensing board or other governmental or quasi-governmental entity which
would materially impair Manager’s ability to provide Services hereunder.

 

12.4                        Effect of Termination.  On termination or expiration
of this Agreement, Parent and Manager agree as follows:

 

12.4.1                          Manager shall deliver to Parent as quickly as
reasonably practical but in any event within ten (10) days following the
termination date of this Agreement all original Records relating to the
Properties (including all electronic or digital records and all of the content
of the website that relates to the Properties).  Manager must (a) make such
delivery via one or more electronic formats utilizing technology that is then
available to Manager at no additional cost to Manager (unless such cost is borne
in full by Owner or Parent) and that will allow Parent to continue to use the
materials to the same degree of functionality as Manager using comparable
technology, and (b) provide each original record in hard copy format as Parent
may request at Parent’s expense.  Manager may retain copies of any transferred
records at its own expense which will remain subject to the confidentiality
provisions of Article 10 of this Agreement.

 

12.4.2                          Manager shall deliver to Parent all keys to the
Properties and all other items of personal property owned by Owner or Parent and
in Manager’s possession.

 

--------------------------------------------------------------------------------


 

12.4.3                          Manager shall have no further access to the Data
Room, nor the right to withdraw any amount from the Trust Deposit Account, Trust
Operating Account or Trust Acquisition Account.

 

12.4.4                          Manager shall cooperate in transferring the
Trust Deposit Account, Trust Operating Account and Trust Acquisition Account, as
directed by Parent, except as otherwise required under the applicable
landlord/tenant or similar laws of the Geographic Areas.

 

12.4.5                          Any payments for Parent or Owner’s account
received by Manager following expiration of this Agreement shall forthwith be
forwarded to Parent.

 

12.4.6                          Manager shall immediately transfer control of
any pending litigation against Tenants or former Tenants to Parent or its
designee.

 

12.4.7                          Manager shall, within thirty (30) days of such
termination (and, in the event of a disposition of the Properties, on or before
the deadline set forth in the applicable sale contract), deliver a final
accounting reflecting the balance of income and expenses for the Properties as
of the date of termination.

 

12.4.8                          Manager’s right to compensation shall
immediately cease upon the effective date of the termination and shall be
prorated through that date.

 

12.4.9                          The limited agency relationship created under
this Agreement shall cease, and thereafter Manager shall have no further right
or authority to act for or on behalf of Owner or Parent.

 

12.4.10                   Each Party shall, after the expiration or termination
hereof, make any information pertaining to this Agreement reasonably available
to the requesting Party if needed for any bona fide accounting or tax-related
purpose.

 

13.                               NOTICES.

 

13.1                        Notice of Legal Proceedings.  If either Party
becomes aware of any action, suit, investigation or other proceeding (at law or
in equity or before any governmental authority) that may affect either Party,
the Owner or any of the Properties or this Agreement, then such Party shall
promptly provide the other Party with notice thereof.

 

13.2                        Notice of Certain Defaults.  If either Party becomes
aware of any breach of, or default under, any contract, agreement or other
instrument, which breach or default adversely affects or could reasonably be
expected to adversely affect the Properties or this Agreement, then such Party
shall promptly provide the other Party with notice thereof.

 

14.                               LIMITATION ON RECOURSE.

 

14.1                        Limits of Recourse by Manager.  Manager agrees to
look solely to Parent for the satisfaction of any liability or obligation
arising under this Agreement or the transactions contemplated hereby, or for the
performance of any of the covenants, warranties, obligations or other agreements
contained herein, and further agrees not to sue or otherwise seek to enforce any
personal obligation against Owner, Parent’s Affiliates or any of Owner’s
Affiliates with

 

--------------------------------------------------------------------------------


 

respect to any matters arising out of or in connection with this Agreement or
the duties and obligations contemplated hereby.

 

14.2                        Limits of Recourse by Parent.  Parent agrees to look
solely to Manager for the satisfaction of any liability or obligation arising
under this Agreement or the transactions contemplated hereby, or for the
performance of any of the covenants, warranties, obligations or other agreements
contained herein, and further agrees not to sue or otherwise seek to enforce any
personal obligation against any of Manager’s stockholders or Affiliates thereof
with respect to any matters arising out of or in connection with this Agreement
or the duties and obligations contemplated hereby.

 

15.                               POWER OF ATTORNEY.

 

To the extent herein specified, for the term of this Agreement, Parent grants a
Special Power of Attorney to Manager with limited powers as provided below and
authorizes Manager to act as Parent’s Attorney in Fact in relation to the
Properties, in each case in compliance with the Standards: (a) to make contracts
for any and all utilities including electricity, gas, water, waste
management, etc.; (b) to put these services in place in the Parent’s name (until
a Tenant takes occupancy of the pertinent Property) with billing delivered to
Manager; (c) to obtain utility account information for the Properties; (d) to
communicate and act on Parent’s behalf with respect to all HOA matters; (e) to
obtain any and all required sales tax licenses relative to the rents to be
collected from the Properties; (f) to engage tenancies using the Lease Form and
to terminate tenancies; (g) to deliver to Tenants all notices required by all
landlord/tenant laws in the applicable Geographic Areas; and (h) to prosecute,
release, settle and otherwise pursue all legal actions in strict accordance with
Section 4.4 hereof.

 

16.                               INTELLECTUAL PROPERTY.

 

16.1                        Generally.  All Intellectual Property (other than
the trademark SILVER BAY and any future trademark using the words SILVER BAY
with a design and/or tagline (the “Trademark”)) made in connection with the
Manager’s performance of this Agreement or otherwise and the Intellectual
Property Rights associated therewith shall be the sole and exclusive property of
the Manager.  Parent, on behalf of itself and each direct or indirect subsidiary
(its “Subsidiaries”), shall assign and does hereby assign to the Manager all
Intellectual Property Rights in such Intellectual Property (other than the
Trademark).  For the term of this Agreement, the Manager hereby grants Parent
and its Subsidiaries a non-exclusive, worldwide, fully paid up, royalty-free,
non-sub-licensable, non-transferable license and right to use the Intellectual
Property made in connection with the Manager’s performance of this Agreement for
their business purposes.  Parent will, or will cause its Subsidiaries to, upon
request of the Manager, do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged and delivered all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably requested by the Manager to carry out the intent of this Agreement or
to otherwise perfect, record, confirm, or enforce the Manager’s rights in and to
the Intellectual Property.

 

--------------------------------------------------------------------------------


 

16.2                        Definitions.

 

16.2.1                          “Intellectual Property” means all work product,
documents, code, works of authorship, programs, manuals, developments,
processes, formulae, data, specifications, fixtures, tooling, equipment,
supplies, processes, inventions, discoveries, improvements, trade secrets, and
know-how or similar rights.

 

16.2.2                          “Intellectual Property Rights” means the
worldwide right, title, and interest in any Intellectual Property and any
goodwill appurtenant thereto, including, without limitation, all copyrights,
copyright renewals or reversions, trademarks, trade names, trade dress rights,
inventions, priority rights, patent rights, patents, and any other rights or
protections in connection therewith or related thereto.

 

17.                               MISCELLANEOUS.

 

17.1                        Construction/Interpretation.  The titles of
Articles, Sections, paragraphs and Exhibits in this Agreement are so used only
for convenience in locating various provisions of this Agreement and shall not
be deemed to affect the interpretation or construction of such provisions. 
References to Articles, Sections, paragraphs and Exhibits are, unless specified
otherwise, references to articles, sections, paragraphs and exhibits of this
Agreement.  Words of any gender shall include each other gender.  Words in the
singular shall include the plural and words in the plural shall include the
singular.  The words “include” and “including” shall be interpreted as if
followed by the words “without limitation.”  Exhibits to this Agreement are
hereby incorporated by this references as though fully set forth in this
Agreement.

 

17.2                        Relationship of the Parties.  The relationship of
Manager to Parent is that of an agent with limited authority as described herein
and otherwise, as an independent contractor, and it is not that of an employee,
partner or joint venturer.

 

17.3                        Force Majeure.  If either Party is delayed or
prevented from fulfilling any obligations (other than an obligation to pay
money) under this Agreement by any Force Majeure Event, then such Party shall
not be liable under this Agreement for such delay or failure, provided that such
Party shall use reasonable efforts to mitigate the effect of such event.

 

17.4                        No Assignment; Successors.  Except in connection
with a merger, consolidation, sale of substantially all of its assets or other
similar transaction, Manager may not assign its rights or obligations hereunder
with the prior written consent of Parent, by operation of law or otherwise. 
Except with the prior written consent of Manager, which shall not be
unreasonably withheld or delayed, Parent may not assign its rights or
obligations hereunder, by operation of law or otherwise; provided, however, that
Parent may, without Manager’s prior consent, assign its rights or obligations
hereunder to any entity which controls, is controlled by or is under common
control with Parent.  This Agreement shall be for the benefit of and binding
upon the permitted heirs, successors and assigns of the Parties.

 

17.5                        Waiver of Trial by Jury.  PARENT AND MANAGER, WITH
ADVICE OF LEGAL COUNSEL OF THEIR CHOICE, HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CAUSE OF ACTION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE PROPERTIES OR ANY COURSE OF

 

--------------------------------------------------------------------------------


 

CONDUCT, COURSE OF DEALING, STATEMENTS OR ACCOUNTS OF ANY PARTY.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR EACH OF PARENT AND MANAGER ENTERING INTO THIS
AGREEMENT.

 

17.6                        Counterparts; Electronic Signatures.  This Agreement
may be executed by original or facsimile signature in any number of
counterparts, each of which shall be an original, but such counterparts together
shall constitute one and the same instrument.  Signatures delivered by facsimile
or by portable document format via electronic email shall be acceptable as
original signatures.

 

17.7                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Minnesota, without
reference to the choice of laws and conflicts of law rules and principles of
such state.

 

17.8                        Venue.  Manager hereby agrees that all actions or
proceedings initiated by Manager and arising directly or indirectly out of this
Agreement shall be litigated in the Hennepin County District Court, Minneapolis,
Minnesota, or at Parent’s election in the Federal District Court for the
District of Minnesota.  Manager hereby expressly submits and consents in advance
to such jurisdiction in any action or proceeding commenced by Parent in such
court.  The exclusive choice of forum set forth in this Section 17.8 shall not
be deemed to preclude the enforcement, by Parent, of any judgment obtained in
any other forum or the taking, by Parent, of any action to enforce the same in
any other appropriate jurisdiction, and Manager hereby waives the right, if any,
to collaterally attack any such judgment or action.

 

17.9                        Recitals.  The Recitals on page 1 of this Agreement
are incorporated herein as part of this Agreement, and the Parties agree that
they are true and correct.

 

17.10                 Modification.  This Agreement may not be modified or
amended except by a written agreement executed by both Parties and only to the
extent set forth therein.

 

17.11                 Severability.  If any Article, Section, paragraph,
sentence, clause or phrase contained in this Agreement becomes or is held by any
court of competent jurisdiction to be illegal, null or void or against public
policy, the remaining Articles, Sections, paragraphs, sentences, clauses or
phrases contained in this Agreement shall not thereby be construed to also be
illegal, null and void or against public policy.

 

17.12                 No Third Party Beneficiaries.  This Agreement creates
rights in favor of Parent, Owner, Manager and Silver Bay Trust only, and shall
not be construed as creating any rights enforceable by any other Person.

 

17.13                 Subordination and Attornment.  Manager agrees that the
lien, operation and effect of any mortgage, deed of trust or other security
device in place on the Properties, including any financing arrangements secured
by equity pledges of Owner, and the beneficiary’s right to payment under the
loan documents in connection therewith shall be superior to and shall have
priority over this Agreement as well as any claim, security interest or right to
payment of Manager arising out of or in any way connected with the Services.  In
furtherance of the foregoing, Manager hereby fully and completely subordinates
to the lien, operation and effect of, such beneficiary’s right to payment under
such loan documents the following:  (a) its rights under this Agreement; (b) any
claim or security interest Manager may

 

--------------------------------------------------------------------------------


 

now or hereafter have against the Properties and/or the rents, issues, profits
and income therefrom; and (c) any right to payment of Manager arising out of or
in any way connected with its services performed under this Agreement.

 

17.14                 Further Assurances.  Each Party shall take all such
actions, and execute all such documents, as the other Party shall reasonably
request to give effect to this Agreement.

 

17.15                 Entire Agreement.  It is agreed that there are no prior or
contemporaneous oral agreements between the Parties with respect to the subject
matter of this Agreement other than powers of attorney contemplated by this
Agreement and this Agreement supersedes and cancels any and all prior
discussions, negotiations and writings between the Parties which may have
occurred with respect to the subject matter of this Agreement.

 

18.                               SPECIAL TRUSTEE PROVISIONS.

 

Manager acknowledges and agrees that:

 

18.1                        Without the express prior written consent of the
Trustee in its individual capacity (which may be withheld or conditioned by such
Trustee in its individual capacity for any reason in good faith), no real
property of the Owner (including any residential property) shall be taken or
titled in the name of a Trustee, and no mortgage or other lien of the Owner on
any real property shall be taken or recorded in the name of a Trustee (except
when the Parent or Manager determines in its reasonable discretion that a court
of competent jurisdiction or the related county recorder requires, or Legal
Requirements in the particular case require, that such real property must be
taken or titled, or such mortgage or other lien must be taken or recorded, in
the name of the Certificate Trustee, in which case such consent of such Trustee
shall not be required but written notice shall be given to such Trustee); and

 

18.2                        Unless Trustee in its individual capacity grants its
express prior written consent to the contrary (which may be withheld or
conditioned by the Trustee in its individual capacity for any reason in good
faith):

 

18.2.1                          Any real property (including any residential
property) shall be taken and titled, and any mortgage or other lien on any real
property shall be taken and recorded, only in the name of the Owner, in the name
of the Parent or Manager as nominee of the Owner, or in the name of another
nominee of the Owner (other than a Trustee) pursuant to a nominee agreement
(except when the Parent or Manager determines in its reasonable discretion that
a court of competent jurisdiction or the related county recorder requires, or
Legal Requirements in the particular case require, that such real property must
be taken or titled, or such mortgage or other lien must be taken or recorded, in
the name of the Certificate Trustee, in which case such consent of such Trustee
shall not be required but written notice shall be given to such Trustee); and

 

18.2.2                          The Certificateholders, Parent or Manager as the
case may be shall cause the deed or certificate of sale of any real property
(including any residential property) to be taken and such real property to be
titled, only in the name of the Owner, in the name of the Parent or applicable
Manager as nominee of the Owner, or in the name of another nominee of the Owner
(other than a Trustee) pursuant to a nominee agreement, and the
Certificateholders, Parent or Manager as the case may be shall cause any
mortgage or other lien on any real property to be taken and recorded only in the
name of the Owner, in the name of the Parent or Manager as

 

--------------------------------------------------------------------------------


 

nominee of the Owner, or in the name of another nominee of the Owner (other than
a Trustee) pursuant to a nominee agreement (except when the Parent or Manager
determines in its reasonable discretion that a court of competent jurisdiction
or the related county recorder requires, or Legal Requirements in the particular
case require, that such real property must be taken or titled, or such mortgage
or other lien must be taken or recorded, in the name of the Certificate Trustee,
in which case such consent of such Trustee shall not be required but written
notice shall be given to such Trustee).

 

18.2.3                          Manager agrees to indemnify, defend, and hold
harmless the Trustee (as such and in its individual capacity) from and against
any and all Liabilities which may be imposed on, incurred by or asserted at any
time against such Trustee (as such or in its individual capacity) in any way
relating to or arising out of any act or omission by the Manager inconsistent
with the provisions of this Article 18.

 

18.2.4                          Trustee (as such and in its individual capacity)
is an intended third party beneficiary of this Agreement and Manager’s
obligations thereunder.

 

18.2.5                          Capitalized terms used in this Article 18 but
not otherwise defined herein shall have the following meanings:

 

a.                          “Trustee” means the trustee of an Owner trust
appointed to serve as trustee pursuant to a master trust agreement or other
similar agreement;

 

b.                          “Certificate Trustee” means the Trustee that issues
the Trust Certificate;

 

c.                           “Trust Certificate” means the certificate issued to
evidence the beneficial ownership interest in the trust; and

 

d.                          “Certificateholder” means the holder of the Trust
Certificate(s).

 

*                                        
*                                         *

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Property Management and
Acquisition Services Agreement as of the Effective Date.

 

 

MANAGER:

 

PARENT:

 

 

 

SILVER BAY PROPERTY CORP., a Delaware corporation

 

SILVER BAY OPERATING PARTNERSHIP L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By: SILVER BAY MANAGEMENT LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

/s/ David N. Miller

 

By: SILVER BAY REALTY TRUST CORP.,

Name:

David N. Miller

 

a Maryland corporation,

Title:

Chief Executive Officer

 

its Sole Member

 

 

 

 

 

 

By:

/s/  David N. Miller

 

 

Name:

David N. Miller

 

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

 “Affiliate” of a Person means a Person who, directly or indirectly through one
or more intermediaries, owns or controls, is owned or controlled by or is under
common control or ownership with the Person in question.  For purposes of this
definition, “own” or “ownership” means ownership by one Person of fifty percent
(50%) or more of the voting stock of the controlled Person, in the case of a
corporation or, in the case of Persons other than corporations, entitlement of
the controlling Person, directly or indirectly, to receive fifty percent (50%)
or more of the dividends, profits or similar economic benefit from the
controlled Person; and “control” means the possession, directly, or indirectly,
of the power to direct or cause the direction of the management and policies of
the controlled Person.

 

 “Building Systems” means the electrical, mechanical, plumbing, heating,
ventilating, and air conditioning, hot water, landscape irrigation, swimming
pool, spa fountain or other circulation or filtration systems at a Property.

 

“Compensation Expenses” means all salary, bonus, benefit and other compensation
costs of the personnel of Manager but excluding such amounts related to PRCM
REA’s Chief Executive Officer or data analytics professionals, PRCM Shared
Expenses and Manager Shared Expenses.

 

“Confidential Information” means all confidential and proprietary information
Parent discloses to Manager, including non-public financial information,
strategic business plans or initiatives of the Parent, any Owner, Silver Bay
Trust or any of their respective Affiliates, and includes the terms and
conditions of this Agreement, the Records and any other information that derives
independent economic value, actual or potential, from not being generally known
to the public or to other Persons who can obtain economic value from its
disclosure or use and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (and includes information developed
internally or received from a third party subject to a continuing obligation to
maintain its confidentiality).  Confidential Information may be in written, oral
or electronic form, and, and includes those portions of written memoranda,
notes, analyses, reports, compilations, or studies prepared by the Manager or
its Authorized Professionals that contain or are derived from such information. 
The term “Confidential Information” does not include information which: (a) is
now or is in the future in the public domain through no fault of Manager or its
Authorized Professionals; (b) prior to disclosure pursuant to this Agreement, is
properly within the legitimate possession of Manager; (c) subsequent to
disclosure pursuant to this Agreement, is lawfully received from a third party
having rights in the information and to the knowledge of Manager, is not
restricted from disclosing the information; (d) is independently developed by
Manager without use of or benefit from access to Confidential Information; or
(e) is obligated to be produced by law, under order of a court of competent
jurisdiction or other similar requirement of a governmental agency, so long as
Manager provides Parent with prior written notice, if permitted by law, of any
required disclosure pursuant to such law, order, rule, regulation, or
requirement.

 

--------------------------------------------------------------------------------


 

“CCRs” means, collectively, the declarations of covenants, conditions, easements
and restrictions of any HOA plus the applicable bylaws of the HOA and its rules
and regulations.

 

“Data Room” means an electronic data room, database or other centralized
depository or electronic information related to the Properties.

 

 “Employees” means those Persons employed by the Manager to provide the services
described in this Agreement to or for the benefit of the Properties.

 

“Environmental Laws” means and includes all federal, state and local laws
including statutes, regulations, ordinances and other governmental restrictions
and requirements and common law relating to the presence, discharge or
remediation of air pollutants, water pollutants or process wastewater or
otherwise relating to the protection of human health, the environment, toxic or
hazardous substances, pesticides, herbicides, fertilizer, mold, asbestos or
radon, including, but not limited to, the Federal Solid Waste Disposal Act, the
Federal Clean Air Act, the Federal Clean Water Act, the Federal Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), the Federal Water Pollution Control Act, the Federal Occupational
Safety and Health Act (“OSHA”), the Federal Emergency Planning and Community
Right to Know Act, the Federal Mine Safety Act, the Federal Safe Drinking Water
Act, regulations of the Environmental Protection Agency, Nuclear Regulatory
Agency and any other federal agency, and regulations of any state department of
natural resources or state environmental protection agency now or at any time
hereafter in effect.

 

“Force Majeure Event” means any act occasioned by a cause beyond the reasonable
control of Parent or Manager including casualties, war, insurrection, strikes,
lockouts, civil unrest and governmental actions, travel advisories issued by
governmental authorities, revolution, insurgency, terrorism, sabotage,
hurricanes, earthquakes or other natural catastrophes or extreme weather
conditions and any other causes that threaten public safety generally or that
create a substantial disruption in commercial activities in the area in which
the Properties are located.

 

“Gross Collections” means all amounts actually collected in respect of all the
Properties, including, rents, utility payments and deposit forfeitures, fees
received for applications or credit checks, interest earned on the Trust
Operating Account, interest earned on the Trust Deposit Account in excess of
related banking charges, and other collected revenues.

 

 “HOA” means any homeowners or condominium association that includes one or more
of the Properties.

 

“Lease” means a lease agreement for one of the Properties entered into in
accordance with this Agreement.

 

 “Leasing Incentives” means referral fees, gift cards, vouchers, coupons or
other inducements given by Manager as an inducement for the execution of any
Tenant lease for one of the Properties in accordance with the Leasing Plan.

 

--------------------------------------------------------------------------------


 

“Leasing Plan” means the plan developed by Manager and approved by Parent, as
amended from time to time with the approval of both Parties.

 

“Legal Requirements” means governmental statutes, laws, constitutions, codes,
ordinances, regulations or rules of governmental entities having jurisdiction
over the Manager or the Properties, orders of any insurance company, and the
CCRs, rules and regulations and bylaws of any HOAs.

 

“Manager Shared Expenses” means those compensation and other costs and expenses
of PRCM REA paid by Manager pursuant to the Mutual Shared Services Agreement
except to the extent related to compensation of PRCM REA’s Chief Executive
Officer or data analytics professionals.

 

“Mutual Shared Services Agreement” means that certain Mutual Shared Services
Agreement dated as of               , by and between Manager and PRCM REA.

 

 “Operating Expenses” means all expenses incurred by Manager on behalf of Parent
or any Owner and all other expenses incurred by Manager that are reasonably and
necessarily incurred in connection with the acquisition, operation, maintenance,
repair, management and leasing of the Properties during the Term, including
Manager Shared Expenses, capital expenditures, rental taxes, utilities, casualty
and liability insurance premiums, real and personal property taxes, costs and
expenses of Operating Supplies, Leasing Incentives, advertising, costs of debt
service, fees paid to third party property managers, acquisition agents or
contractors, broker commissions and HOA fees, but excluding Compensation
Expenses.

 

 “Operating Supplies” means consumables used by Manager or its Employees in the
operation of the Properties, including light bulbs, cleaning supplies,
batteries, furnace filters, pool chemicals, and other items of a similar nature.

 

“Overhead Expenses” means all costs and expenses incurred by the Manager in the
conduct of its business, but excluding Operating Expenses, Compensation
Expenses, PRCM Shared Expenses and Manager Shared Expenses.

 

“Performance Expenses” means the Compensation Expenses and Overhead Expenses.

 

“Person” means any natural person, or any partnership, joint venture, limited
liability company, limited partnership, corporation, association, trust or
trustee, or any other legal entity.

 

“PRCM Shared Expenses” means those compensation and other costs and expenses of
Manager paid by PRCM REA pursuant to the Mutual Shared Services Agreement.

 

“Tenant” means, collectively, any person leasing or otherwise entitled to occupy
any one of the Properties pursuant to a Lease.

 

--------------------------------------------------------------------------------